Exhibit 10.2

[html_aspenlogo.jpg]

19 April 2007

Glyn Jones
[Address]

Dear Glyn

I am pleased to confirm the decision of the Board of Directors of Aspen
Insurance Holdings Limited (the ‘‘Company’’) to appoint you to the position of
Chairman of the Company with effect from 2 May 2007.

[spacer.gif] [spacer.gif] 1  Appointment

[spacer.gif] [spacer.gif] 1.1  Your appointment as Chairman will commence
following, and be subject to, your re-election as a non-executive director at
the 2007 Annual General Meeting of the Shareholders. Continuation of your
appointment is contingent on satisfactory performance and re-election at future
annual general meetings.

[spacer.gif] [spacer.gif] 2  Your role

[spacer.gif] [spacer.gif] 2.1  In addition to your duties as a non-executive
director, your role as Chairman, will include the following key elements:

[spacer.gif] [spacer.gif] [spacer.gif] 2.1.1  to chair the Board, the Company
Annual General Meeting and any Special General Meetings of the Company,
including setting the agenda of such meetings. It is anticipated that four
scheduled Board meetings will be held each year plus ad hoc meetings as required
although these will be kept to a minimum. You will receive reasonable notice and
full details of all Board meetings;

[spacer.gif] [spacer.gif] [spacer.gif] 2.1.2  to ensure that the Board receives
accurate, timely and clear information and that there is effective communication
with shareholders;

[spacer.gif] [spacer.gif] [spacer.gif] 2.1.3  to facilitate the effective
contribution of non-executive directors and ensure constructive relations
between executive and non-executive directors;

[spacer.gif] [spacer.gif] [spacer.gif] 2.1.4  to ensure that new non-executive
directors participate in a full, formal and tailored induction programme;

[spacer.gif] [spacer.gif] [spacer.gif] 2.1.5  to ensure that the performance of
the Board, its committees and individual directors is evaluated at least once a
year;

[spacer.gif] [spacer.gif] [spacer.gif] 2.1.6  to challenge constructively and
develop proposals on strategy;

[spacer.gif] [spacer.gif] [spacer.gif] 2.1.7  to scrutinise the performance of
management in meeting agreed goals and objectives and monitor the reporting of
performance;

[spacer.gif] [spacer.gif] [spacer.gif] 2.1.8  to be satisfied on the integrity
of financial information and that financial controls and systems of risk
management are robust and defensible; and

[spacer.gif] [spacer.gif] [spacer.gif] 2.1.9  to be responsible for determining
appropriate levels of remuneration of executive directors and have a prime role
in appointing, and where necessary removing, executive directors and in
succession planning.

Aspen Insurance Holdings Ltd
Maxwell Roberts Building, 1 Church Street, Hamilton HM 11 Bermuda
T +1 441 295 8201 F +1 441 295 1829 W aspen.bm


--------------------------------------------------------------------------------


[spacer.gif] [spacer.gif] 3  Outside interests

[spacer.gif] [spacer.gif] 3.1  By accepting the appointment as Chairman, you
have confirmed that you are able to allocate sufficient time to meet the
expectations of your role and that you have no material interest, affiliation or
activity that conflicts with, is likely to conflict with or may appear to
conflict with, your official duties as a non-executive director. In accordance
with the Company’s Conflicts of Interest policy (the ‘‘Conflicts Policy’’), you
must disclose to the Company’s General Counsel, Head of Human Resources or
Compliance Officer, any such interest, affiliation or activity. Such interests,
affiliations and activities are more fully described in the Conflicts Policy,
but would include any other directorships, any investment in a competing company
(other than as permitted by the Conflicts Policy) and any other material
employment. If necessary, the Company’s Audit Committee will determine whether a
conflict of interest exists and whether you are permitted to continue to pursue
such interest, affiliation or activity.

[spacer.gif] [spacer.gif] 4  Time commitment and location

[spacer.gif] [spacer.gif] 4.1  You will normally be required to provide your
services as Chairman for an average of 2 days per week (in the aggregate ,
approximately ninety days per annum). This will include your attendance which is
required at annual and extraordinary general meetings of the Company and Board
meetings as well as any meetings of the non-executive directors and key
management meetings. In addition, you will be expected to devote appropriate
preparation time ahead of each meeting.

[spacer.gif] [spacer.gif] 4.2  As Chairman of the Board, a reasonable proportion
of your time will be spent in Bermuda in order to perform your role. All Board
meetings and decision making of the Board will take place in Bermuda.

[spacer.gif] [spacer.gif] 5  Fees and Stock awards

[spacer.gif] [spacer.gif] 5.1  The Company will pay you a Chairman’s fee of
£200,000 per annum (gross) and payment will be by equal monthly instalments in
arrears. The level of fees will be reviewed annually. All fees will cease to
accrue with effect from the date on which your appointment terminates.

[spacer.gif] [spacer.gif] 5.2  You will be eligible to be considered for a
bonus. The amount of any bonus shall be entirely at the discretion of the
Company and includes the right to make a nil award. Your bonus target will be
100% of your annual Chairman’s fee as provided in paragraph 5.1 above. For the
financial year ending 31 December 2007, you will receive a guaranteed bonus of
£133,000, which will be paid no later than 31 March 2008. For the avoidance of
doubt, receipt of a bonus in one financial year will not guarantee such receipt
in any subsequent year.

[spacer.gif] [spacer.gif] 5.3  For each year in which you serve as Chairman, you
will be granted an annual grant of Restricted Stock Units to the value of
$200,000 subject to and in accordance with the rules of the Aspen Insurance
Holdings Limited 2006 Stock Incentive Plan for Non-Employee Directors Share
Incentive Plan, as amended from time to time (the ‘‘Plan’’). The Restricted
Stock Units vest in one-third tranches over three years. Please see the rules of
the Plan for more details.

[spacer.gif] [spacer.gif] 5.4  The Company will reimburse you for all reasonable
and properly documented expenses you incur in performing your duties subject to
the production of appropriate receipts or other evidence of payments of the
expenses as the Company may reasonably require. If you are in any doubt as to
whether or not an expense is reasonable, you should discuss it with the Company
Secretary prior to incurring it.

[spacer.gif] [spacer.gif] 5.5  During your term as Chairman, you will not
receive any further compensation for serving on any committees of the Board or
on the boards of directors of any of the Company’s subsidiaries.

[spacer.gif] [spacer.gif] 5.6  In the event that at any time you cease to hold
the position of Chairman whether by failure to be re-elected as provided in
paragraph 1.1 above or your resignation, but remain a member of the Board, your
compensation will be on the same terms as apply to members of the Board
generally and you will no longer be entitled to the compensation as provided in
paragraphs 5.1, 5.2 and 5.3 above.


--------------------------------------------------------------------------------


[spacer.gif] [spacer.gif] 6  Termination of Appointment

[spacer.gif] [spacer.gif] 6.1  The Company reserves the right to terminate your
appointment at any time by giving you not less than 6 months’ notice in writing,
such notice to expire at any time, or by making a payment of 6 months’ fees in
lieu of notice. For the avoidance of doubt, if at any time you cease to be a
non-executive director of the Company for whatever reason, you will
automatically cease to hold the position of Chairman.

[spacer.gif] [spacer.gif] 6.2  Notwithstanding paragraph 6.1 above, under the
Company’s Bye-laws, your appointment shall automatically terminate upon the
happening of certain events including but not limited to your becoming bankrupt
under the laws of any country.

[spacer.gif] [spacer.gif] 6.3  Should your appointment as Chairman be terminated
at any time, whether with or without notice, or in the event of your ceasing to
be a non-executive director of the Company for any reason whatsoever, you shall
not be entitled to any compensation for loss of office and all fees shall
immediately cease to be payable with the exception of any accrued fees and/or
expenses save that if you cease to hold the position of Chairman whether by
failure to be re-elected as provided in paragraph 1.1 above or your resignation,
but remain a member of the Board, you will still be entitled to be paid fees on
the same terms as apply to members of the Board generally as provided in
paragraph 5.6 above.

[spacer.gif] [spacer.gif] 6.4  Your signature on the enclosed copy of this
letter constitutes your acceptance of the terms of this letter.

[spacer.gif] [spacer.gif] 6.5  The performance of individual directors and the
whole Board and its committees is evaluated annually. If, in the interim, there
are any matters which cause you concern about your role you should discuss them
with the Board as soon as is appropriate.

[spacer.gif] [spacer.gif] 7  Proper Law

[spacer.gif] [spacer.gif] 7.1  This letter shall be governed by and construed in
all respects in accordance with English law and each party submits to the
non-exclusive jurisdiction of the English courts.

[spacer.gif] [spacer.gif] 8  Previous Contracts

[spacer.gif] [spacer.gif] 8.1  Except as amended hereby, the terms of the letter
of appointment, dated 30 October 2006, between you and the Company shall remain
in full force and effect.

[spacer.gif] [spacer.gif] 9  Contracts (Rights of Third Parties) Act 1999

[spacer.gif] [spacer.gif] 9.1  It is not intended that the Contracts (Rights of
Third Parties) Act 1999 should apply to this letter or that any third party
should be able to enforce any term of this letter against the Company. Further,
this letter may be varied or rescinded by agreement between you and the Company
without the consent of any third party.

Please sign and return the enclosed copy of this letter confirming that you
agree to these terms of your appointment.

Yours sincerely

    
    
    

Chris O’Kane
for and on behalf of
Aspen Insurance Holdings Limited

I have read and agree to the terms of my appointment as Chairman of the Board of
Directors as set out in this letter.

. . . . . . . . . . . . . . . . . . . . . . . . .                 . . . . . . .
. . . . . . . . .
Signed: Glyn Jones                                  Date


--------------------------------------------------------------------------------
